NOTE: Pursuant to Fed. Cir. R. 47.6, this disposition
                    Is not citable as precedent. It is a public record.

      United States Court of Appeals for the Federal Circuit

                                         05-7115

                                   MASON L. WILSON,

                                                        Claimant-Appellant,

                                             v.

                 R. JAMES NICHOLSON, Secretary of Veterans Affairs,

                                                        Respondent-Appellee.

                            ___________________________

                            DECIDED: October 7, 2005
                            ___________________________

Before RADER, LINN, and PROST, Circuit Judges.

RADER, Circuit Judge.

       The United States Court of Appeals for Veterans Claims (Veterans Court) denied

Mason L. Wilson’s petition for a writ of mandamus requesting the Veterans Court to

implement an August 3, 2004 decision of the Board of Veterans Appeals (Board).

Wilson v. Principi, No. 04-1890 (CAVC Dec. 2, 2004) (Veterans Court Decision). The

Veterans Court determined that Mr. Wilson “has neither alleged a clear and indisputable

right to the writ, nor shown that administrative remedies have been exhausted.”

Because this court discerns no reversible error, this court affirms.

                                     BACKGROUND

         Mr. Wilson served in the Army from April 23, 1968 until January 12, 1970,

including combat service in Vietnam. On September 16, 1992, Mr. Wilson filed an
application for benefits for service connected post traumatic stress disorder (PTSD).

After the regional office (RO) of the Veterans Administration (VA) initially denied

Mr. Wilson’s application, he appealed to the Board of Veterans Appeals (Board). In re

Wilson, Docket No. 94-36 163A, slip op. at 2 (BVA Aug. 3, 2004) (Board Decision). On

appeal, the Board remanded for further development of the record. Specifically, the

Board permitted Mr. Wilson to submit additional evidence under the Veterans Claims

Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) (codified as

amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107 (West 2000)). Id., slip op. at 5.

      On remand, Mr. Wilson did not submit the additional evidence necessary to

accurately rate the seriousness of his condition. Id. Thus, the RO denied Mr. Wilson’s

application yet again. He filed a second appeal with the Board. Despite Mr. Wilson’s

failure to submit the additional evidence, this time the Board granted Mr. Wilson’s claim

of service connection for PTSD based on the evidence that was in his claim file.

Veterans Court Decision, slip op. at 1.     However, the Board declined to assign a

disability rating for the condition, and instead remanded the case back to the RO for this

determination. Id.

      On remand, the RO implemented the grant of service connection and assigned

Mr. Wilson a disability rating of 10%. Id. Mr. Wilson was unsatisfied with this award,

but did not appeal the RO’s decision to the Board. Instead, Mr. Wilson filed the present

petition directly with the Veterans Court, seeking a 100% disability rating in view of the

Board’s previous decision.    See Board Decision.      The Veterans Court denied the

petition, in part because the appropriate course of action would be for Mr. Wilson to




05-7115                                     2
appeal the RO’s decision to the Board. Mr. Wilson now seeks review of the Veterans

Court’s decision denying his petition.

       This court has jurisdiction pursuant to 38 U.S.C. § 7292(c).

                                         DISCUSSION

       This court has jurisdiction to review Veterans Court decisions to determine if any

regulation or interpretation thereof relied upon by the Veterans Court was 1) arbitrary,

capricious, an abuse of discretion, or otherwise not in accordance with law; 2) contrary

to constitutional right, power, privilege, or immunity; 3) outside the Veterans Courts

jurisdiction or a violation of statutory right; or 4) not in accordance with the required

procedure.     Maxson v. Gober, 230 F.3d 1330, 1332 (Fed. Cir. 2000); 38

U.S.C. § 7292(d)(1). This court does not have jurisdiction to review a Veterans Court’s

factual determination or a law or regulation as applied to the facts of a specific case. 38

U.S.C. § 7292(d)(2). Section 7292 does not, however, prevent this court from reviewing

decisions of the Veterans Court under the All Writs Act, 28 U.S.C. § 1651(a). Lamb v.

Principi, 284 F.3d 1378, 1381-82 (Fed. Cir. 2002).

       In this appeal, Mr. Wilson’s petition requests an immediate assignment of a

100% disability rating based on the Aug. 3, 2004 Board decision.          Veterans Court

Decision, slip op. at 1. The Veterans Court properly characterized this action as a

request for a writ of mandamus, because Mr. Wilson did not first appeal the RO’s

decision to the Board. To gain the relief, Mr. Wilson “must show . . . a ‘clear and

indisputable right’ to the writ and . . . no alternative way to obtain the relief sought.”

Lamb, 284 F.3d at 1383 (quoting Kerr v. United States Dist. Ct., 426 U.S. 394, 403

(1976)).




05-7115                                      3
       The Board recognized Mr. Wilson’s service connected condition of PTSD in its

August 3, 2004 decision, but did not assign him a 100% disability rating. Rather, the

Board remanded the case to the RO for an initial rating determination. Veterans Court

Decision, slip op. at 1. Thus, the Board’s decision does not show that Mr. Wilson has a

clear and indisputable right to a 100% disability rating.         Because Mr. Wilson has

provided no other evidence in support of his requested relief, he has not shown a clear

and indisputable right to the writ.

       Moreover, Mr. Wilson has not exhausted his administrative remedies. Rather, if

Mr. Wilson is unsatisfied with the RO’s initial disability rating, the proper course of action

is to appeal to the Board. “The extraordinary writs cannot be used as substitutes for

appeals, even though hardship may result from delay and perhaps unnecessary trial[.]”

Lamb, 284 F.3d at 1384 (quoting Bankers Life & Cas. Co. v. Holland, 346 U.S. 379, 383

(1953)). Thus, Mr. Wilson also cannot show he has no alternative way to obtain the

relief sought.

       For the foregoing reasons, the Veterans Court properly denied Mr. Wilson’s

petition and its decision is hereby affirmed.




05-7115                                         4